       Case 1:18-cv-00733-PGG Document 43 Filed 11/29/18 Page 1 of 1
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                         DOC#:         ./     /
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: ff/7,.t/f/'9
                                                                             I     •

XL SPECIALTY INSURANCE COMPANY,

                           Plaintiff,                                ORDER

             - against -                                        18 Civ. 733 (PGG)

PRESTIGE FRAGRANCES, INC.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On July 18, 2018, Plaintiff XL Specialty Insurance Company filed a motion to

dismiss certain claims and to strike certain allegations from Defendant Prestige Fragrances,

Inc.'s second amended counterclaim. (Dkt. No. 33) On November 26, 2018, this Court granted

Plaintiff XL Specialty Insurance Company leave to amend its complaint, and granted Defendant

Prestige Fragrances, Inc., leave to file an amended answer and counterclaim in response. (See

Dkt. No. 42) Given this development, Plaintiffs motion to dismiss and strike certain claims and

allegations from Defendant's second amended counterclaim is denied as moot.

               The Clerk of the Court is directed to terminate the motion. (Dkt. No. 33)

Dated: New York, New York
       November~, 2018
                                                    SO ORDERED.



                                                    Paul G. Gardephe
                                                    United States District Judge
